Case 20-10872-KHK        Doc 36    Filed 05/21/20 Entered 05/21/20 15:13:25            Desc Main
                                  Document      Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


In the Matter of                            )       Chapter 13
                                            )
SHIRLEY ANN GINWRIGHT                       )       Case No. 20-10872-KHK
                                            )
               Debtor                       )


                   NOTICE OF OBJECTION AND NOTICE OF HEARING
       Oxford Station Townhouse Association, a secured creditor, by Counsel, has filed papers
with the court objecting to Confirmation of the Chapter 13 Plan in the above captioned matter.
       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)
      If you do not want the court to grant the relief sought in the motion (or objection), or if
you want the court to consider your views on the motion (or objection), then you or your attorney
must:
          Attend the Plan Confirmation hearing scheduled to be held on June 1, 2020, at 1:30
           p.m. at Judge Kindred’s Courtroom, 200 S. Washington Street, 3rd Floor, Courtroom
           III, Alexandria, VA.
       If you or your attorney do not take these steps, the court may decided that you do not
       oppose the relief sought in the motion and may enter an order granting that relief.


                                                    Oxford Station Townhouse Association
                                                    By Counsel:

Dated: May 21, 2020                                 /s/ John R. Griffin
                                                    John R. Griffin, VSB#71035
                                                    john.griffin@griffinpllc.com
                                                    P.O. Box 1295
                                                    129 E. Davis Street, Suite 240
                                                    Culpeper, VA 22701
                                                    (571) 308-5820



                                                1
Case 20-10872-KHK        Doc 36     Filed 05/21/20 Entered 05/21/20 15:13:25           Desc Main
                                   Document      Page 2 of 5




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 21st day of May, 2020, the following person(s) were or will
be served with a copy of the foregoing Notice of Objection via the CM/ECF system or by first
class mail, postage prepaid:
Thomas P. Gorman, Trustee
300 N. Washington Street, Suite 400
Alexandria, VA 22314

Barry Weintraub, Esquire
2124 Jefferson Davis Hwy, Suite 201
Stafford, VA 22556

Shirley Ann Ginwright
11615 Gunston Road
Lorton, VA 22709
                                                     /s/ John R. Griffin
                                                     John R. Griffin, VSB#71035
                                                     john.griffin@griffinpllc.com
                                                     P.O. Box 1295
                                                     129 E. Davis Street, Suite 240
                                                     Culpeper, VA 22701
                                                     (571) 308-5820




                                                2
          Case 20-10872-KHK              Doc 36    Filed 05/21/20 Entered 05/21/20 15:13:25          Desc Main
                                                  Document      Page 3 of 5




                                         UNITED STATES BANKRUPTCY COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                  Alexandria Division


           In the Matter of                                )       Case No. 20-10872 KHK
                                                           )
           SHIRLEY ANN GINWRIGHT                           )       Chapter 13
                                                           )
                              Debtor                       )


             OBJECTION TO CONFIRMATION OF DEBTOR’S PROPOSED CHAPTER 13 PLAN

                      Oxford Station Townhouse Association, a secured creditor, by Counsel, objects to the

           confirmation of Debtor’s proposed Chapter 13 Plan and states as follows:

                      1.      Oxford Station Townhouse Association (the “Association”) is a homeowner’s

           association located in Stafford County, Virginia.

                      2.      On March 20, 2020, (the “Debtor”) filed a voluntary petition in this Court under

           Chapter 13 of the United States Bankruptcy Code.

                      3.      Thomas P. Gorman is the Chapter 13 Trustee.

                      4.      Debtor owns real property within the Association located at 1227 Thomas

           Jefferson Place, Fredericksburg, VA 22405 (“the Property”). The Property is not Debtor’s

           principal residence.

                      5.      The Property is encumbered by three liens in favor of the Association as follows:

                              a.       Memorandum of Lien dated 10/2/2015 in the amount of $2,414.96 and
                                       recorded on 12/8/2015 as LR150021868 with the Clerk of the Circuit
                                       Court for Stafford County, Virginia.


John R. Griffin, VSB#71035
P.O. Box 1295
129 E. Davis St., Suite 240
Culpeper, VA 22701
(571) 308-5820
Attorney for Oxford Station
Townhouse Association
                                                               1
Case 20-10872-KHK        Doc 36       Filed 05/21/20 Entered 05/21/20 15:13:25          Desc Main
                                     Document      Page 4 of 5




               b.      Memorandum of Lien dated 8/27/2018 in the amount of $1,200.00 and
                       recorded at on 9/5/2018 as LR180015062 with the Clerk of the Circuit
                       Court for Stafford County, Virginia

               c.      Judgment entered on 8/27/2018 in the principal amount of $3,364.36,
                       court costs of $61.00, attorney’s fees of $800.00 and interest at 6% and
                       docketed with the Clerk of the Circuit Court for Stafford County, Virginia
                       on October 12, 2018 as Instrument Number 180005137 (hereinafter the
                       “Association Liens”).

       6.      On April 13, 2020, Debtor filed a Chapter 13 Plan and Related Motions. Under

section 7(b) of that Plan, Debtor proposes to avoid the Association Liens through adversary

proceedings and claims the basis for avoidance is “Fair Debt Collection Act.”

       7.      The Association assumes that Debtor’s reference to “Fair Debtor Collection Act”

refers to the Federal Fair Debt Collection Practices Act (FDCPA), 15 USC §1692. The FDCPA

includes no provision that would allow a Debtor to invalidate a state issued judgment lien or a

statutorily imposed lien in favor of a homeowner’s association. In addition, the Association is

not a “Debt Collector” as that term is defined in 15 USC §1692a and the FDCPA does not apply

to the Association.

       8.      The hearing on confirmation of the Debtor’s proposed Plan is scheduled to take

place on June 1, 2020 at 1:30 p.m.

       WHEREFORE, the Association requests that this Court:

       1.      Enter an order DENYING confirmation of the Debtor’s Chapter 13 Plan; and

       2.      Require Debtor to amend the Chapter 13 Plan within an imposed deadline to

reflect a proper treatment of the claim; and

       3.      Grant such other and further relief as the nature of this matter may require.




                                                 2
Case 20-10872-KHK        Doc 36     Filed 05/21/20 Entered 05/21/20 15:13:25            Desc Main
                                   Document      Page 5 of 5




                                                     Oxford Station Townhouse Association
                                                     By Counsel:


Dated: May 21, 2020                                  /s/ John R. Griffin
                                                     John R. Griffin, VSB#71035
                                                     john.griffin@griffinpllc.com
                                                     P.O. Box 1295
                                                     129 E. Davis Street, Suite 240
                                                     Culpeper, VA 22701
                                                     (571) 308-5820

                                CERTIFICATE OF SERVICE
         I hereby certify that on this 21st day of May, 2020, the following person(s) were or will
be served with a copy of the foregoing Objection to Confirmation via the CM/ECF system or by
first class mail, postage prepaid:
Thomas P. Gorman, Trustee
300 N. Washington Street, Suite 400
Alexandria, VA 22314

Barry Weintraub, Esquire
2124 Jefferson Davis Hwy, Suite 201
Stafford, VA 22556

Shirley Ann Ginwright
11615 Gunston Road
Lorton, VA 22709
                                                     /s/ John R. Griffin
                                                     John R. Griffin, VSB#71035
                                                     john.griffin@griffinpllc.com
                                                     P.O. Box 1295
                                                     129 E. Davis Street, Suite 240
                                                     Culpeper, VA 22701
                                                     (571) 308-5820




                                                3
